DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered. By this amendment, claims 1, 2, 5, 6, 9, and 11 are amended, claim 7 is cancelled, claims 12-14 are added, and claims 1-6, 8, 9, and 11-14 are now pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the recording neural electrode is configured to be disposed in a twelve o’clock direction" in lines 1-2. The metes and bounds of the claim are unclear as it is unknown how the electrode need be configured to be “disposed in a twelve o’clock direction”, specifically, what is meant by “disposed” in a “direction” in the context of the claim? Additionally, what differentiates the configuration of the electrode from an electrode configured to be disposed in a three o’clock direction?
Claim 13 recites the limitation "the stimulating neural electrode is configured to be disposed in a four o’clock direction and an eight o’clock direction" in lines 1-3. The metes and bounds of the claim are unclear as it is unknown how the electrode need be configured to be “disposed in a four o’clock direction and an eight o’clock direction”, specifically, what is meant by “disposed” in a “direction” in the context of the claim? Additionally, what differentiates the configuration of the electrode from an electrode configured to be disposed in a three o’clock direction? Furthermore, how can a single electrode be disposed in two different directions?
Claim 14 recites the limitation "the recording neural electrode is configured to be disposed in a twelve o’clock direction" in line 2. The metes and bounds of the claim are unclear as it is unknown how the electrode need be configured to be “disposed in a twelve o’clock direction”, specifically, what is meant by “disposed” in a “direction” in the context of the claim? Additionally, what differentiates the configuration of the electrode from an electrode configured to be disposed in a three o’clock direction?
Claim 14 recites the limitation "the stimulating neural electrode is configured to be disposed in a four o’clock direction and an eight o’clock direction" in lines 4-5. The metes and bounds of the claim are unclear as it is unknown how the electrode need be configured to be “disposed in a four o’clock direction and an eight o’clock direction”, specifically, what is meant by “disposed” in a “direction” in the context of the claim? Additionally, what differentiates the configuration of the electrode from an electrode configured to be disposed in a three o’clock direction? Furthermore, how can a single electrode be disposed in two different directions?
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Karsdon et al. (U.S. 2020/0086110, previously cited), herein Karsdon. Regarding claim 1, Karsdon discloses a neural electrode assembly 100, comprising: a cover 102 configured to be inserted into a uterus in a non-invasive manner (see Figures 1A, 1B, and 2 and paragraph [0048], where the insertion shown and described is considered to be “into a uterus in a non-invasive manner” in the same way as that described in Applicant’s specification at page 3, lines 10-12, where it is described that “the recording neural electrode may be disposed around the cervix by the insertion of the body into the uterus” and, thus, disposal of the device of Karsdon around the cervix is considered to satisfy the limitation of “configured to be inserted into a uterus in a non-invasive manner”); and a plurality of electrodes 114A-D covered by the cover, and configured to stimulate a uterus of a patient to suppress a uterine contraction (see Figures 1A and 1B and paragraphs [0050] and [0062]; it is considered that the electrodes of Karsdon are configured to stimulate a nerve entering the uterus to suppress a uterine contraction, as the stimulation of the smooth muscle of the uterus would stimulate any underlying nerves which are entering the uterus; Karsdon discloses the pulse attributes necessary to stimulate nerves in paragraph [0056]); wherein the cover has a ring shape configured to encircle a cervix (see Figures 1A, 1B, and 2). Furthermore, Karsdon discloses that a pair of electrodes 114A-D may be used as voltage recording electrodes to sense an impedance of tissue (see paragraphs [0105]-[0106]). Such electrodes are considered the “recording neural electrode” configured to measure a uterine contraction-evoked neural signal as claimed. However, Karsdon fails to explicitly disclose that the recording neural electrode is disposed on an inner part of the cover or the stimulating neural electrode is disposed at an outer part of the cover. It can be seen from Figure 1 of Karsdon that electrode 114A is disposed on an outer part of the cover and electrode 114D is disposed on an inner part of the cover relative to electrode 114A. As Karsdon discloses that all electrodes 114A-D can be used for both sensing and stimulation, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use electrode 114A as a stimulating electrode while using electrode 114D as a recording electrode, as it has been held that choosing from a finite number of identified predictable solutions (which electrodes are recording and which electrodes are stimulating) with a reasonable expectation of success requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007). Furthermore, it is respectfully submitted that when the device is in place in the uterus, as shown in Figure 2, electrode 114A is “configured to be … adjacent to uterosacral ligaments on sides of the cervix”.
Regarding claim 2, when sensor 702 of Karsdon is incorporated into the neural electrode assembly 100, the recording neural electrode would be configured to be disposed around the cervix by the insertion of the cover into the uterus, to continuously monitor the uterine contraction-evoked neural signal.
Regarding claim 3, Karsdon discloses that the stimulating neural electrode is configured to apply stimulation based on received uterine contraction data (see paragraph [0090]).
Regarding claim 4, Karsdon discloses that the stimulating neural electrode is configured to apply a nerve stimulation signal of sufficient intensity to stop or delay preterm birth, corresponding to the detected degree of uterine contraction (see paragraphs [0035] and [0112]).
Regarding claim 5, Karsdon discloses that the frequency of the stimulation is utilized to control a depth of penetration of the electrical energy (see paragraph [0055]). Further, Karsdon discloses at paragraph [0056] the stimulation parameters that are necessary to stimulate nerves. As such, it is respectfully submitted that the electrodes of Karsdon are “configured to stimulation sympathetic nerves of the uterosacral ligaments to suppress the uterine contraction” because the electrodes deliver the stimulation that are applied to and through them and, thus, would apply the nerve stimulation discussed at paragraph [0056].
Regarding claim 6, Karsdon discloses that the cover 102 may be formed of silicone, latex, or other similar biocompatible materials, but fails to explicitly disclose that the cover includes at least one biocompatible material of ethylene vinyl acetate (EVA) copolymer, poly ethylene (PE), poly styrene (PS), poly ethylene terephthalate (PET), poly vinyl chloride (PVC), poly vinylidene chloride (PVDC), poly propylene (PP), and poly vinyl alcohol (PVA). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Karsdon to include at least one biocompatible material of ethylene vinyl acetate (EVA) copolymer, poly ethylene (PE), poly styrene (PS), poly ethylene terephthalate (PET), poly vinyl chloride (PVC), poly vinylidene chloride (PVDC), poly propylene (PP), and poly vinyl alcohol (PVA), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07
Regarding claim 8, Karsdon discloses a communication unit 120 electrically connected to the electrodes and the sensor to wirelessly transmit and receive a signal and a command, wherein the communication unit is configured to: transmit the neural signal measured through the recording neural electrode to a monitoring terminal, and receive a command for suppressing the uterine contraction from the monitoring terminal to control the stimulating neural electrode (see Figure 1A and paragraphs [0044]-[0046]).
Regarding claim 9, Karsdon discloses a neural electrode control system, comprising: a neural electrode assembly 100 that is configured to be inserted into a uterus in a non-invasive manner to continuously measure a uterine contraction-evoked neural signal and stimulate a nerve entering the uterus to suppress a uterine contraction (see Figure 2 and paragraph [0048]); and a monitoring terminal 706 to receive the uterine contraction-evoked neural signal continuously measured through the neural electrode assembly, and when the uterine contraction is detected, transmit a command for suppressing the uterine contraction to the neural electrode assembly to induce the neural electrode assembly to stimulate the nerve entering the uterus (see Figure 7 and paragraphs [0046], [0060], and [0101]); wherein the neural electrode assembly includes a ring-shaped cover 102 configured to encircle the cervix (see Figures 1A, 1B, and 2 and paragraph [0048], where the insertion shown and described is considered to be “into a uterus in a non-invasive manner” in the same way as that described in Applicant’s specification at page 3, lines 10-12, where it is described that “the recording neural electrode may be disposed around the cervix by the insertion of the body into the uterus” and, thus, disposal of the device of Karsdon around the cervix is considered to satisfy the limitation of “configured to be inserted into a uterus in a non-invasive manner”); and a plurality of electrodes 114A-D covered by the cover, and configured to stimulate a uterus of a patient to suppress a uterine contraction (see Figures 1A and 1B and paragraphs [0050] and [0062]; it is considered that the electrodes of Karsdon are configured to stimulate a nerve entering the uterus to suppress a uterine contraction, as the stimulation of the smooth muscle of the uterus would stimulate any underlying nerves which are entering the uterus; Karsdon discloses the pulse attributes necessary to stimulate nerves in paragraph [0056]; it is respectfully submitted that it can be seen from Figure 2 of Karsdon that the positioning of the device locates the device and the electrodes of the device adjacent to uterosacral ligaments on both sides of the cervix). Furthermore, Karsdon discloses that a pair of electrodes 114A-D may be used as voltage recording electrodes to sense an impedance of tissue (see paragraphs [0105]-[0106]). Such electrodes are considered the “recording neural electrode” configured to measure a uterine contraction-evoked neural signal as claimed. However, Karsdon fails to explicitly disclose that the recording neural electrode is disposed on an inner part of the cover or the stimulating neural electrode is disposed at an outer part of the cover. It can be seen from Figure 1 of Karsdon that electrode 114A is disposed on an outer part of the cover and electrode 114D is disposed on an inner part of the cover relative to electrode 114A. As Karsdon discloses that all electrodes 114A-D can be used for both sensing and stimulation, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use electrode 114A as a stimulating electrode while using electrode 114D as a recording electrode, as it has been held that choosing from a finite number of identified predictable solutions (which electrodes are recording and which electrodes are stimulating) with a reasonable expectation of success requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007). Furthermore, it is respectfully submitted that when the device is in place in the uterus, as shown in Figure 2, electrode 114A is “configured to be … adjacent to uterosacral ligaments on sides of the cervix”.
Regarding claim 11, Karsdon discloses that the cover has an upper part (top view shown in Figure 1A) and a lower part (bottom view shown in Figure 1B); and the electrodes and communication unit are ring-shaped and configured to be accommodated between the upper part and the lower part (see Figures 1A and 1B).
Regarding claims 12-14, it is respectfully submitted that the location of the electrodes “in a twelve o’clock direction”, “in a four o’clock direction”, and “in an eight o’clock direction” fails to further define the claimed invention over that of the prior art because such disposal of electrodes is dependent on the implantation and not on the structure of the device itself. The configuration of the electrodes is not affected by its direction of disposal.
Response to Arguments
Applicant's arguments filed July 18, 2022 have been fully considered but they are not persuasive. Regarding the rejection of the claims as being unpatentable over Karsdon, the Applicant argues that Karsdon fails to disclose “wherein the cover has a ring shape configured to encircle a cervix”, rather the Applicant argues that the device of Karsdon is inserted into the patient’s vagina adjacent the cervix. Figure 2 of Karsdon shows the implantation of the device 100 where it is shown encircling cervix 204, as opening 108 in Figures 1A and B is shown adjacent or proximate to external os 208 of cervix 204. The structure of the device is such that it would encircle the cervix when implanted in such a manner. Applicant further argues that Karsdon fails to disclose that the recording neural electrode is disposed at an inner part of the cover and the stimulating neural electrode is disposed at an outer part of the cover. It is respectfully submitted that this is remedied by the amended rejection above. For at least the reasons give above, the rejection is considered to stand.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/            Primary Examiner, Art Unit 3792